               Case 2:19-cv-00958-BAT Document 13 Filed 12/09/19 Page 1 of 3



 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6
     HAILO TECHNOLOGIES, INC.,
 7
                                 Plaintiff,                 CASE NO. 2:19-cv-00958-BAT
 8
             v.                                             ORDER OF DEFAULT
 9
     MOOVN TECHNOLOGIES, INC.,
10
                                 Defendant.
11

12          Plaintiff Hailo Technologies, Inc. (“Hailo”) seeks entry of a default order against

13   Defendant Moovn Technologies, LLC (“Moovn”) pursuant to Fed. R. Civ. P. 55(a).

14                                            BACKGROUND

15          On June 20, 2019, Hailo filed a complaint against Moovn for the alleged infringement of

16   U.S. Patent No. 6,756,913. Hailo seeks damages from Moovn of “not less than a reasonable

17   royalty and/or [its] lost profits;” trebling of damages pursuant to 35 U.S.C. § 284, and interest

18   and costs. Dkt. 1.

19          On July 3, 2019, process server James Bradford attempted to serve Moovn through its

20   registered agent at 1122 E. Pike Street, #1315, Seattle, WA 98122, the address obtained from the

21   Washington Secretary of State. Dkt. 9, Affidavit of Service by Nicholas Ranallo, ¶ 3, Ex. A.

22   According to process server James Bradford, the “registered agent” address is in fact a private

23   mailbox/PO Box, and service could not be completed. Dkt. 9, ¶¶ 3-4, Ex. B (Declaration of Non-

     Service). Counsel for Hailo then found another corporate address for Defendant, at 107 Spring


     ORDER OF DEFAULT - 1
                 Case 2:19-cv-00958-BAT Document 13 Filed 12/09/19 Page 2 of 3



 1   Street, 4th Floor, Seattle WA 98104. This address continues to appear on Defendant’s website, at

 2   moovn.com/cities/seattle. Id., ¶ 5. On July 10, 2019, process server James Bradford attempted to

 3   serve Defendant at the corporate address, but this was also not successful. According to the

 4   declaration of non-service, this address is a Wework shared office space, and Moovn is no longer

 5   a tenant at this address. Id., ¶ 6, Exh. C.

 6             After determining that the registered agent could not be served, Hailo’s counsel

 7   successfully effected service by certified mail, return receipt requested, in accordance with RCW

 8   §23.95.450. The certified mail was sent to Moovn’s registered address at 1122 E. Pike Street,

 9   #1315, Seattle, WA 98122 Id., ¶ 7, Exh. D (Moovn’s most recent annual report); Exh. E

10   (certified mail receipt and signed return receipts). Review of the USPS tracking information

11   confirms that the package was delivered on August 23, 2019. Id., ¶ 8.

12             Hailo has not heard from (or received any responsive pleading) from Moovn, despite a

13   follow-up email to the email address given by Moovn on its website (support@moovn.com), in

14   which Hailo sought to engage Defendant in settling or otherwise defending this action. Id., ¶ 9,

15   Exh. F.

16                                                 DISCUSSION

17             Pursuant to Fed. R. Civ. P. 55(a) and Local Rule 55(a), “[w]hen a party against whom a

18   judgment for affirmative relief is sought has failed to plead or otherwise defend as provided by

19   these rules and that fact is made to appear by affidavit or otherwise, the clerk shall enter the

20   party’s default.”

21             The record reflects that service was completed on August 23, 2019, in accordance with

22   RCW 23.95.450(2)(a). Dkt. 9, ¶ 8. Thus, the time for Moovn to respond to Hailo’s Complaint

23   expired on September 13, 2019. As of the date of this Order, Moovn has not filed an Answer or




     ORDER OF DEFAULT - 2
               Case 2:19-cv-00958-BAT Document 13 Filed 12/09/19 Page 3 of 3



 1   other responsive pleading. Upon information and belief, Defendant is not a minor, incompetent

 2   person, or servicemember subject to the Servicemembers Civil Relief Act. Dkt. 12, Ranallo

 3   Decl., ¶ 6.

 4           Accordingly, Defendant Moovn Technologies, LLC is in default pursuant to Fed. R. Civ.

 5   P. 55(a) for failure to file an answer or other responsive pleading within the time limit set forth in

 6   the federal rules. It is, therefore, ORDERED that Hailo’s motion for entry of default under Rule

 7   55 (Dkt. 11) is GRANTED.

 8           DATED this _9th_ day of December, 2019.

 9

10                                                         WILLIAM M. MCCOOL
                                                           Clerk of Court
11

12                                                         s/ TIMOTHY FARRELL
                                                           Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DEFAULT - 3
